
	
		II
		110th CONGRESS
		2d Session
		S. 2872
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2008
			Mr. Brown (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles II and XVI of the Social Security Act to
		  provide for treatment of disability rated and certified as total by reason of
		  unemployability by the Secretary of Veterans Affairs as disability for purposes
		  of such titles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Benefit Rating Acceleration for
			 Veteran Entitlements Act of 2008.
		2.Treatment of
			 service-connected disability rated and certified as total by reason of
			 unemployability by the Secretary of Veterans Affairs as disability for purposes
			 of title II of the Social Security Act
			(a)Disability for
			 purposes of entitlement to disability insurance benefits and other benefits
			 based on disability
				(1)In
			 generalSection 223(d) of the Social Security Act (42 U.S.C.
			 423(d)) is amended by adding at the end the following new paragraph:
					
						(7)(A)Notwithstanding the
				preceding provisions of this subsection, any individual who has a
				service-connected disability rated by the Secretary of Veterans Affairs as
				total by reason of unemployability for purposes of benefits under
				chapter 11 of title 38,
				United States Code, is expected by such Secretary to have such disability for
				not less than one year, and presents written certification of such rating
				determination to the Commissioner of Social Security shall be deemed to be
				under a disability (within the meaning of the preceding paragraphs of this
				subsection) for each month—
								(i)beginning with the first month for
				which the Secretary of Veterans Affairs determines the individual to have such
				a rating, and
								(ii)ending with the earlier of—
									(I)any month during which
				certification is made to the Commissioner pursuant to subparagraph (B) that
				such service-connected disability has ceased, or
									(II)any month during which the
				Commissioner determines that such individual is no longer entitled to benefits
				under this title on the basis of being disabled as a result of a continuing
				disability review or a determination that the individual is able to engage in
				substantial gainful activity.
									(B)In any case in which the Secretary of
				Veterans Affairs determines that an individual who has been determined by such
				Secretary to be totally disabled by reason of unemployability for purposes of
				benefits under chapter 11 of title 38, United States Code, and with respect to
				whom a certification has been made to the Commissioner pursuant to subparagraph
				(A)(ii)(I) that such individual has ceased to be so disabled, such Secretary
				shall promptly certify to the Commissioner such Secretary’s determination that
				such individual has ceased to be so disabled.
							(C)Nothing in this paragraph shall be
				construed to preclude a determination under this title that an individual who
				is not deemed to be under a disability under subparagraph (A) is under a
				disability (within the meaning of the preceding paragraphs of this
				subsection).
							(D)The Commissioner of Social Security
				and the Secretary of Veterans Affairs shall enter into such arrangements as are
				necessary and appropriate for purposes of carrying out the provisions of this
				paragraph. Such arrangements shall include requirements for—
								(i)the Secretary of Veterans Affairs
				to—
									(I)include in the written
				certification required under subparagraph (A) the dates of services which
				resulted in the service connected disability of the individual; and
									(II)immediately notify the
				Commissioner of Social Security of any knowledge of such Secretary that an
				individual who is deemed to be under a disability under subparagraph (A)
				engages or is able to engage in substantial gainful activity; and
									(ii)the Commissioner of Social Security
				to provide the Secretary of Veterans Affairs with the names of each individual
				deemed to be under a disability under subparagraph (A).
								(E)An individual who is deemed to be
				under a disability under subparagraph (A) shall be notified of the requirement
				to immediately notify the Commissioner of Social Security and the Secretary of
				Veterans Affairs of any work activity engaged in by the individual that results
				in earnings that exceed the level of earnings established by the Commissioner
				of Social Security to represent substantial gainful activity and that are not
				conducted during a period of trial work (as defined in section
				222(c)).
							.
				(2)Other benefits
			 based on disability
					(A)Child’s
			 insurance benefitsSection 202(d)(1) of such Act (42 U.S.C.
			 402(d)(1)) is amended by adding at the end the following new sentence:
			 Under regulations of the Commissioner of Social Security, the provisions
			 of section 223(d)(7) shall apply with respect to benefits under this section
			 (and determinations of disability made for purposes of determinations of
			 entitlement to such benefits) in the same manner and to the same extent as such
			 provisions apply with respect to benefits under section 223 (and determinations
			 of disability made for purposes of determinations of entitlement to benefits
			 under section 223)..
					(B)Widow’s
			 insurance benefitsSection
			 202(e)(1) of such Act (42 U.S.C. 402(e)(1)) is amended by
			 adding at the end the following new sentence: Under regulations of the
			 Commissioner of Social Security, the provisions of section 223(d)(7) shall
			 apply with respect to benefits under this section (and determinations of
			 disability made for purposes of determinations of entitlement to such benefits)
			 in the same manner and to the same extent as such provisions apply with respect
			 to benefits under section 223 (and determinations of disability made for
			 purposes of determinations of entitlement to benefits under section
			 223)..
					(C)Widower’s
			 insurance benefitsSection
			 202(f)(1) of such Act (42 U.S.C. 402(f)(1)) is amended by
			 adding at the end the following new sentence: Under regulations of the
			 Commissioner of Social Security, the provisions of section 223(d)(7) shall
			 apply with respect to benefits under this section (and determinations of
			 disability made for purposes of determinations of entitlement to such benefits)
			 in the same manner and to the same extent as such provisions apply with respect
			 to benefits under section 223 (and determinations of disability made for
			 purposes of determinations of entitlement to benefits under section
			 223)..
					(b)Determinations
			 of periods of disabilitySection 216(i) of such Act (42 U.S.C.
			 416(i)) is amended by adding at the end the following new paragraph:
				
					(4)(A)Notwithstanding
				paragraphs (1) and (2), any individual who has a service-connected disability
				rated by the Secretary of Veterans Affairs as total by reason of
				unemployability for purposes of benefits under
				chapter 11 of title 38,
				United States Code, is expected by such Secretary to have such disability for
				not less than one year, and presents written certification of such rating
				determination to the Commissioner of Social Security shall be deemed to be
				under a disability (within the meaning of paragraph (1)) for each month—
							(i)beginning with the first month for
				which the Secretary of Veterans Affairs determines the individual to have such
				a rating, and
							(ii)ending with the earlier of—
								(I)any month during which
				certification is made to the Commissioner pursuant to subparagraph (B) that
				such service-connected disability has ceased, or
								(II)any month during which the
				Commissioner determines that such individual is no longer entitled to benefits
				under this title on the basis of being disabled as a result of a continuing
				disability review or a determination that the individual is able to engage in
				substantial gainful activity.
								(B)In any case in which the Secretary of
				Veterans Affairs determines that an individual who has been determined by such
				Secretary to be totally disabled by reason of unemployability for purposes of
				benefits under chapter 11 of title 38, United States Code, and with respect to
				whom a certification has been made to the Commissioner pursuant to subparagraph
				(A) that such individual has ceased to be so disabled, such Secretary shall
				promptly certify to the Commissioner such Secretary’s determination that such
				individual has ceased to be so disabled.
						(C)Nothing in this paragraph shall be
				construed to preclude a determination under this title that an individual who
				is not deemed to be under a disability under subparagraph (A) is under a
				disability (within the meaning of paragraph (1)).
						(D)The Commissioner of Social Security
				and the Secretary of Veterans Affairs shall enter into such arrangements as are
				necessary and appropriate for purposes of carrying out the provisions of this
				paragraph. Such arrangements shall include requirements for—
							(i)the Secretary of Veterans Affairs
				to—
								(I)include in the written
				certification required under subparagraph (A) the dates of services which
				resulted in the service connected disability of the individual; and
								(II)immediately notify the
				Commissioner of Social Security of any knowledge of such Secretary that an
				individual who is deemed to be under a disability under subparagraph (A)
				engages or is able to engage in substantial gainful activity; and
								(ii)the Commissioner of Social Security
				to provide the Secretary of Veterans Affairs with the names of each individual
				deemed to be under a disability under subparagraph (A).
							(E)An individual who is deemed to be
				under a disability under subparagraph (A) shall be notified of the requirement
				to immediately notify the Commissioner of Social Security and the Secretary of
				Veterans Affairs of any work activity engaged in by the individual that results
				in earnings that exceed the level of earnings established by the Commissioner
				of Social Security to represent substantial gainful activity and that are not
				conducted during a period of trial work (as defined in section
				222(c)).
						.
			3.Treatment of
			 disability rated and certified as total by reason of unemployability by the
			 Secretary of Veterans Affairs as disability for purposes of title XVI of the
			 Social Security ActSection
			 1614(a)(3) of the Social Security Act (42 U.S.C. 1382c(a)(3)) is amended
			 by adding at the end the following new subparagraph:
			
				(K)In making
				determinations with respect to disability under this title, the provisions of
				section 223(d)(7) shall apply in the same manner as they apply to
				determinations of disability under title
				II.
				.
		4.Application of
			 medical findings by the Secretary of Veterans Affairs for individuals with a
			 service-connected disability for purposes of disability determinations under
			 titles II and XVI of the Social Security ActSection 223(d)(5) of the Social Security Act
			 (42 U.S.C. 423(d)(5)) is amended by adding at the end the following new
			 subparagraph:
			
				(C)In making any determination with
				respect to whether an individual is under a disability or continues to be under
				a disability, the medical findings of the Secretary of Veterans Affairs,
				including any findings of physical limitations, regarding any individual who
				has a service-connected disability certified by the Secretary of Veterans
				Affairs (without regard to whether such service-connected disability is rated
				by the Secretary of Veterans Affairs as total by reason of unemployability for
				purposes of benefits under
				chapter 11 of title 38,
				United States Code, and is expected by such Secretary to have such disability
				for not less than one year) shall be conclusive evidence of
				disability.
				.
		5.Treatment of
			 veterans determined disabled for purposes of the Social Security Act as
			 veterans totally disabled by reason of individual unemployability
			(a)In
			 generalSubchapter VI of chapter 11 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					1164.Treatment of
				certain veterans as totally disabled by reason of individual
				unemployability
						(a)In
				generalA veteran who is determined by the Commissioner of Social
				Security to be under a disability for purposes of title II or XVI of the Social
				Security Act (42 U.S.C. 401 et seq., 1381 et seq.) shall be treated for
				purposes of this chapter as being a veteran with a disability or a combination
				of disabilities rated as 100 percent disabling by reason of a determination of
				individual unemployability.
						(b)No
				establishment of service-connectionThe requirement in subsection
				(a) shall not be construed to establish a service-connection or presumption of
				service-connection with respect to any disability of a veteran.
						(c)Termination of
				treatment(1)Subsection (a) shall
				cease to apply to a veteran otherwise covered by that subsection upon either of
				the following:
								(A)A reduction by the Secretary of the
				combined disability rating of the veteran in accordance with a determination by
				the Secretary that an improvement in one or more of the veteran's disabilities
				has occurred.
								(B)A determination by the Commissioner of
				Social Security that the veteran is no longer under a disability for purposes
				of titles II and XVI of the Social Security Act.
								(2)The Commissioner of Social Security
				shall promptly notify the Secretary of each determination covered by paragraph
				(1)(B).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 11 of
			 such title is amended by adding at the end the following new item:
				
					
						1164. Treatment of certain veterans as totally disabled by
				reason of individual
				unemployability.
					
					.
			6.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to determinations of disability in connection
			 with applications for benefits or periods of disability filed or pending on or
			 after the date of the enactment of this Act.
		
